Citation Nr: 0801201	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-22 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 and April 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that he can no longer maintain gainful 
employment due to service-connected disability.  He is 
currently service-connected for prostatitis, rated as 20 
percent disabling, and right epididymitis, rated as 
noncompensable.  

The veteran has indicated on his February 2004 claim that he 
last worked in 1996 and that he receives Social Security 
Administration (SSA) disability benefits.  This is also noted 
on a prior claim for a TDIU dated in April 1998.  The SSA 
determination and associated records are not currently in the 
claims file. The U.S. Court of Appeals for Veterans Claims 
has held that, where VA has notice that the veteran is 
receiving disability benefits from the SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996). Furthermore, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002 and Supp. 2007).  Under the circumstances 
presented here, the RO/AMC should request the veteran's SSA 
medical records.

The veteran also indicated in his February 2004 claim for a 
TDIU that he went to school under Vocational Rehabilitation 
through VA and studied computer science.  His vocational 
rehabilitation folder has not been associated with the claims 
file.  VA records are considered part of the record on appeal 
since they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the 
RO/AMC must obtain these records.   

Additionally, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  The veteran was last afforded a VA genitourinary 
examination in January 2004.  The examiner noted that he did 
not have the claims file for review.  Accordingly, because 
governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment, a remand to 
obtain another examination is required.  Green v. Derwinski, 
1 Vet. App. 121 (1991); 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.326 (2007).   The appellant is hereby notified 
that it is his responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in 
conjunction with the veteran's claim for 
SSA disability benefits.  Any attempts to 
obtain records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

2.  Obtain and associate with the claims 
file the VA vocational rehabilitation 
folder pertaining to the veteran.  This 
would include any application made by the 
veteran, testing, and any notice of a 
decision regarding that application.   

3.  Obtain and associate with the claims 
file the veteran's treatment records from 
the Little Rock VA treatment facility, 
dated since August 2004.

4.  After the above records are obtained, 
to the extent available, schedule the 
veteran for a VA examination to ascertain 
the current level of severity of his 
service-connected disorders.  The 
examiner must conduct all necessary 
tests.  

The claims folder must be reviewed by the 
examiner and the examiner should provide 
a medical opinion as to what overall 
effect, if any, the veteran's service-
connected disabilities (prostatitis and 
right epididymitis) have on his ability 
to obtain and retain employment; that is, 
whether it would preclude an average 
person from obtaining, or retaining, 
substantially gainful employment.

Consideration may be given to the 
veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities.  

The examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions.

5.  After the above is complete, 
readjudicate the veteran's claim.  If the 
claim remains denied, provide the 
appellant a supplemental statement of the 
case (SSOC) If the veteran fails to 
report for the requested examination, 
citation of 38 C.F.R. § 3.655 should be 
included.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


